No. 12264

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              OTN

                                         1972



MELVYN MANLON,

                           P l a i n t i f f and Respondent,



L. P. ANDERSON,

                           Defendant and A p p e l l a n t .



Appeal from:       D i s t r i c t Court o f t h e S i x t e e n t h J u d i c i a l D i s t r i c t .
                   Honorable A. B , M a r t i n , Judge p r e s i d i n g .

Counsel o f Record:

    For Appellant :

            Lucas, J a r d i n e and Monaghan, Miles C i t y , Montana,
            Thomas M, Monaghan a r g u e d , Miles C i t y , Montana,

    F o r Respondent :

            Ask and P r a t t , Roundup, Montana,
            John L. P r a t t a r g u e d , Roundup, Montana.



                                                  Submitted:          September 22, 1972



Filed:   qt";f 1 c 1972
hIr.   J u s t i c e Wesley Cast-les d e l i v e r e d the 3 p i n i o n of the Court.


           This i s an appeal. from a judgment Tor p l a i n t i f f entcrecl
upon f i n d i n g s of f a c t and c o n c l u s i o n s of law a f t e r t r i a l b y t h e
c o u r t w i t h o u t a j u r y i n t h e s i x t e e n t h j u d i c i a l d i s t r i c t , county
of C u s t e r .

           P l a i n t i f f brought t h i s a c t i o n a g a i n s t defendan? f o r equip-
ment s o l d and d e l i v e r e d t o defendant on August 2 5 , 1963,                         The

amount of tlhe judgment was $1,700,
           The u l t i m a t e i s s u e h e r e i s whether t h e r e i s s u b s t a n t i - a 1
c r e d i b l e evidence t o s u p p o r t t h e r u l i n g s of t h e d i s t r i c t c o u r t

and i t s f i n d i n g s and c o n c l u s i o n s .     The t h r e e s e p a r a t e i s s u e s

a r e s e t out l a t e r , but we approach t h e i s s u e s w i t h an a t t e m p t a t
s e t t i n g f o r t h t h e r a t h e r confusing and unusual circums~:ances.
           P l a i n t i f f i s one Mclvyn Hanlon,               P l a i n t i f f d i d n o t appear
a t the t r i a l .      Wjlliam Hanlon, f a t h e r of p l a i n t i f f , appeared and
s u p p l i e d a l l t h e testimony on b e h a l f of t h e p l a i n t i f f concerning

t h e s a l e of t h e equipment.

           William EIanlon had been i n t h e o i l b u s i n e s s most of h i s

l i f e and o p e r a t e d a s t h e Hanlon D r i l l i n g Co.            I n 1963 h e was a l s o
t h e manager of P e t r o Fuel R e f i n i n g Company.                  During t h a t p e r i o d ,

Hanlon, f a t h e r of p l a i n t i f f , purchased t i r e s from t h e L.P.                   Ander-
son T i r e Co.Inc., . a fifontana c o r p o r a t i o n , of which L. P. Anderson,

defendant h e r e i n , i s p r e s i d e n t .         The t i r e s were b i l l e d t o Hanlon

D r i l l i n g Co., a b u s i n e s s name of William Hanlon.                    The same William
Hanlon was g e n e r a l manager, b u t n o t owner, of P e t r o Fuel R e f i n i n g
Company.           The same William HanLon d i r e c t e d t h e t i r e company t o
b i l l P e t r o Fuel f o r t h e t i r e s , which was done.                 Finally        the t i r e
account grew t o an amount of approximately $3,000.
           A t about t h i s same t i m e , one c o n t r a c t o r ' s S e r v i c e , I n c .

purchased some r e a l p r o p e r t y n e a r E i l l i n g s .          This r e a l p r o p e r t y

had been t h e "yard s i t e " of Hanlon D r i l l i n g Co. and owned by

William Hanlon.            Somehow, unexplained i n t h e r e c o r d , t h e Hanlon
real property was purchased by Contractor's Service, Inc., which
corporation had L. P. Anderson, the personal defendant here, as
its president.
          At about the same time the tire company, through its vice-
president and manager, was pressing the Hanlon Drilling Co. through
William Hanlon for payment of the tire bill.         SJilliam Hanlon
suggested that he had some eqilipment L. P. Anderson might be in-
terested in buying and, according to one witness, a meeting be-
tween William Hanlon and L. P. Anderson was arranged.         According
to thi.s same witness, the meeting was arranged at ~anlon'srequest
in response to the press for payment for the tires by L. P. Ander-
son Tire Co.
          The "yzrd site" was where William Hanlon had numerous pieces
of equipment stored.        This site was now owned by Contractor's Service
Inc., but William Hanlon continued to store his equipment there.
At this point William Hanlon met with L. P. Anderson to discuss
the possible sale of some of ~anlon's equipment and, according to
L, P. Anderson, to discuss the tire bill of Petro Fuel Refining
Company with L.P,Anderson Tire Co.
       Anderson agreed to accept several items of equipment from
Hanlon.        Anderson's version is that he was acting as president of
the tire company and agreed to offset the account of Petro Fuel
Refining Company with the tire company.          ~anlon'sversion is that
it was a personal sale to L. P. Anderson on behalf of his son
Melvyn Hanlon, plaintiff here.
       William Hanlon, on August 25, 1963 billed as follows:
"~rillingContractor                                 Billings,Montana
                                                    August 25, 1963
          "Sold to
          I1
           L. P, Anderson
          "Miles City, Montana
                            I1
                              In Account with
                       "HRI\JLON DRILLING CO.
                       ''120 North 30th Street
                       "BOX 1724
                                  ,
                       "~illings Montana
                   "1   -    H y d r a u l i c P u l l e r , Complete            $250.00
                   "1   -    7 114 x 18 O i l Well I4ud Pump                      450.09
                   "I   -    Lathe                                                600.00
                   "1   -    F r e e R o l l ' F o r ruck'                         50.00
                            "Gas Tanks and Pump                                   350.00
                                                               "Total           $1700.00"
           About a y e a r and one h a l f l a t e r , on January 5 , 1965, a n o t h e r
b i l l i n g was mad-e:

"Drilling Contractor                                              B i l l i n g s , Montana
                                                                  J a n u a r y 5 , 1965
              1I
               L.P. Anderson
              " ~ l i l e sC i t y , Montana
                                       II
                                  In account w i t h
                                "HANLON DRILLING CO                 .
                                    "120 North 3 0 t h S t r e e t
                                   "BOX 1724
                                    " ~ i l l i n g s ,Plontana
              It
                 Due : Melvyn L. Han.lon
                    "8125163-        One H y d r a u l i c P u l l e r Complete $250.00
                                    "One 7 14 x 18 O i l w e l l Pump
                                              !                                  450.00
                                    "One Shop Lathe                              600.00
                                    "One F r e e R o l l f o r Truckbed           50.00
                                    "Yard Underground Gas Pumps & Tanks 350.00
                                    "TOTAL DUE lELVYN L. HANLCN                              $1,700.00"

           Here, f o r t h e f i r s t t i m e , t h e name o f t h e p l a i n t i f f ,
Melvyn Hanlon, a p p e a r s .              William Hanlon had n e v e r informed a n y m e
o f ~ e l v ~ n s tsa t u s .
                '                   L.P. Anderson had n e v e r m e t n o r d e a l t w i t h
M lvyn
 e        .
            I n October 1966, t h i s a c t i o n was f i l e d i n Yellowstone County,
The venue was changed t o C u s t e r County.                       P l a i n t i f f through h i s t h e n
a t t o r n e y of r e c o r d w a s informed by M. Anderson's a t t o r n e y t h a t t h e
                                                  r
a c t i o n s h o u l d b e a g a i n s t L.P. Anderson T i r e Co., r a t h e r t h a n Ander-
son p e r s o n a l l y .     I n December 1966, t h e n c o u n s e l f o r p l a i n t i f f asked
d e f e n d a n t ' s c o u n s e l t o s t i p u l a t e t h a t t h e t i r e company could b e
s u b s t i t u t e d a s a defendant.          ~ e f e n d a n t ' sc o u n s e l i n a l e t t e r d a t e d
J a n u a r y 2 , 1967, d i d s o s t i p u l a t e .      However, p l a i n t i f f n e v e r d i d
amend t h e complaint t o i n c l u d e t h e c o r p o r a t e d e f e n d a n t .
            The matter l a y dormant from 1967 u n t i l 1971.                          On March 6 ,
1971, William Hanlon w r o t e t h e f o l l o w i n g l e t t e r :
          l'Efr.Sam Ohnstad
        " S e c r e t a r y & T r e a s u r e r of L.P. Anderson Companies
        "BOX 190
        "Miles C i t y Montana 59301
        It
             Dear M. Ohnstad:
                   r
                      II
                 I n r e p l y t o yours of January 1 5 , 1971, I wish t o
        remind you, t h a t t h i s Lathe was i n c l u d e d along w i t h o t h e r
        Equipment, which I s o l d t o L.P. Anderson f o r t h e sum of
        $ 1750.00, which amount i s s t i l l due m and must be p a i d
                                                          e
        t o me. Which means t h a t I c l a i m no r i g h t s i n t h e Lathe and
        s o f a r a s I am concerned, you own i t and can do a s you wish
        it.
                      11
                   I n t h e p a s t s e v e r a l y e a r s and when t h e Lathe was
        i n s i d e and o u t of t h e Weather, I was approched s e v e r a l
        t i m e s , by persons i n t e r e s t e d i n p u r c h a s i n g same and i n
        each i n s t a n t , I informed them t h a t , i t belonged t o L.P.
        ANDERSON, k t t h i s time I am s u r e t h a t i t could have been
        s o l d f o r s e v e r a l times t h e amount you a r e now, b e i n g o f f e r e d ,
                      I1
                   Surely you must be a c q u a i n t e d w i t h f a c t t h a t t h e o t h e r
        Equipment which I s o l d t o Anderson h a s been s o l d by you and
        a p p a r e n t l y t h e r e was no doubt on your p a r t a s t o ownership,
        which i s c o r r e c t , s i n c e you had purchased same from m and         e
        s t i l l owe f o r same. Now, how come a l l a t once I have an
        i n t e r e s t , i n t h e only p i e c e of Equipment l e f t on t h e premises.
             "I do owe L.P.Anderson T i r e Company t h e sum of $150.00
        which, I plan t o pay j u s t a s soon a s I r e c e i v e payment of t h e
        $ 1750.00 due me.
                      II
                   I have been informed t h a t you a r e t r y i n g t o charge m                 e
        w i t h t h e account of P e t r o Fuel R e f i n i n g Company, a Corpora-
        t i o n , who employed m a s t h e i r General Pfanager, t h i s account
                                          e
        I u n d e r s t a n d i s around $1500.00               You s u r e l y remember t h a t
        on o c c a s i o n s p r e v i o u s l y , P e t r o had p a i d t h e i r account w i t h
        t h e t i r e Company, by exchanging D i e s e l Fuel a s payment and
        you s u r e l y must remember t h a t P e t r o t r i e d t o g e t you t o t a k e
        D i e s e l and c l e a n u p t h e a c c o ~ ~ n on s e v e r a l o c c a s i o n s .
                                                               t,
                 II
                 I stopped t o s e e L.P. i n r e g a r d t o paying m f o r t h e
                                                                                 e
        Equipment, a t which t i m e , he t o l d you i n my p r e s e n c e t o
        i s s u e m a check. You i n t u r n , s a i d you could n o t do i t
                    e
        a t t h i s time and t h a t I could e x p e c t i t l a t e r . A t t h i s same
        time I mentioned t h a ? P e t r o would l i k e t o pay up t h e i r a c c o u n t ,
        by d e l i v e r i n g some of t h e i r D i e s e l i n an amount s u f f i c e n t
        t o c l e a n up t h e i r a c c o u n t , t h i s was n o t h i n g new a s i t had
        been handled t h i s way b e f o r e .
                      11
                 A t no t i - m e d i d I e v e r a g r e e o r i n t i m a t e , t h a t I w a s
        responsih1.c f o r any P e t r o purchases and I a m s u r e t h a t a t
        t h a t time, you p r e f e r r e d P e t r o ' s c r e d t t t o !lanLonls.
                      It
              I a g r e e wTth you t h a t t h i s s h o ~ l l dbe s t r a i g h t e n e d out
        and can b e , by j u s t paying m e f o r t h e Equtpment ($1750).


        Subsequently t r i a l was h a d on December 14, 1971, i j i t h o l l t a
jury.        The c o u r t made t h e f o l l o w i n g f i n d i n g s o f f a c t and c o n c l u s i o n s
                              "FL$?DINGS      OF FACT



          ÿ hat on o r about t h e 25th day of August, 1963, P l a i n t i f f

was t h e owner of t h e foLlowj.ng d e s c r i b e d p r o p e r t y :
         "I 7rP~drauli.cP u l l e r , complete
         "1 7 l / 4 :E 3-8 O i l Tvdell Pump
         "1. Shop Lache
         "I F r e e R o l l
             II
                                or
                                 ~ r u c l c ' Red
                Underground gas tanlts and pumps


         "That or, o r about t h e 25th day of h a g u s t , 1963, William

Sanlon, the P l a i n t i f f f s f a t h e r , a c c i n g on b e h a l f of- the P l a i n t y i f f ,
e n t e r e d j-nto an agreement w i t h L. I?.            Anderson, the Defendant, whereby
t h e Defendant agreed. t o pay $1,700.00                    f o r tlls ahove descrLbed p r o p e r t y .


         II
              That p o s s e s s i o n and ot~mcrshipof t5e above d e s c r i b e d
p r o p c r t y passed t o the Defendant a t t h e time of t h e s a l e .


         11
              That on o r about t h e 25th clay of August, 1963, some of t h e

above d e s c r i b e d p r o p e r t y was renoved f r o n i t s l o c a t i o n a t Che t i m e
of t h e s a l e .



              hat a f t e r August 25, 1963, P l a i n t j f f never aga-in enjoyed
t h e u s e o r p o s s e s s i o n of t h e above d e s c r i b e d p r o p e r t y .
                                        "VI
         "That Defendant was b i l l e d f o r t h e ahove d e s c r i b e d p r o p e r t y

on August 25, 1963, and a g a i n i n 1965.                     The b i l l whiclz was s e n t
t o t h e Defendant i n 1965 c l e a r l y i n d i c a t e d t h a t the s a l e price f o r
t h e p r o p e r t y was owed t o Melvyn Hanlon, t h e P l a i n t i f f h e r e i n ,
                                        f r ~ r ~
                                            1
         "That Defendant r e t a i n e d each s t a t e m e n t which was s e n t t o
him and f a i l e d t o o b j e c t t o t h e c o r r e c t n e s s of t h e s t a t e m e n t s o r

t o t h e e x i s t e n c e of t h e d e b t p r i o r t o t h e f i l i n g of t h i s a c t i o n

i n October of 1966.

                                        "VIII
          fl
              That Defendant ignored a l l r e q u e s t s f o r payment and

f a i l e d t o make any payments on s a i d accoumt.
                                           - 6 -
                                 f                 f   OF LAW         ~                  ~                  ~




          '%?HEREFORE on t h e b a s i s of t h e f o r e g o i n g Findings o f

F a c t , t h e Court conclu.des a s a m a t t e r of law a s f o l l o v ~ s :
          "1,     That t h e Defendant h e r e i n e n t e r e d i n t o a c o n t r a c t
w i t h William Hanlon, who was a c t i n g f o r and on b e h a l f of t h e
P l a i n t i f f x~herebyt h e Defendant agreed t o purchase one h y d r a u l i c
p u l l e r , complete, one 7 1 / 4 x 18 o i l w e l l pump, one shop l a t h e ,
one f r e e r o l l f o r t r u c k bed, and underground gas t a n k s and pumps,
f o r a t o t a l p r i c e of $1.,700.00,
         "2,     That t h e Defendant was f u r n i s h e d w i t h t h e above de-
s c r i b e d p r o p e r t y and was p e r i o d i c a l l y b i l l e d f o r t h e s a l e s p r i c e
of $1,700.00.

         "3.     That ~ e f e n d a n' ts r e t e n t i o n w i t h o u t o b j e c t i o n t o t h e

above mentioned s t a t e m e n t s c r e a t e d an account s t a t e d whereby
Defendant owes P l a i n t i f f t h e sum of $1,700.00.
         ''4,    That t h e r e i s now due and owing t h e P l a i n t i f f by t h e
Defendant t h e sum of $1,700.00, s a i d sum b e i n g t h e s a l e s p r i c e ,
p l u s i n t e r e s t t h e r e o n a t t h e r a t e of s i x p e r c e n t (6%) p e r annum
t o g e t h e r w i t h p l a i n t i f f ' s c o s t s and disbursements of s u i t . "
         The i s s u e s on a p p e a l a r e :
         1.     laxether t h e d i s t r i c t c o u r t e r r e d i n n o t d i s m i s s i n g t h e
a c t i o n because t h e p l a i n t i f f was n o t t h e r e a l p a r t y i n i n t e r e s t
and f u r t h e r e r r e d i n f i n d i n g t h a t p l a i n t i f f was t h e owner of t h e
equipment i n q u e s t i o n on hlugust 25, 1963.
         2.     Whether t h e d i s t r i c t c o u r t e r r e d i n f i n d i n g t h a t t h e
t r a n s a c t i o n between Wil-liam Hanlon and L. P. Anderson was one i n
which L. P. Anderson was d e a l i n g i n h i s i n d i v i d u a l c a p a c i t y ,
         3.     Wl-tether t h e d i s t r i c t c o u r t e r r e d i n f i n d i n g t h a t an
accotrnt s t a t e d e x i s t e d between t h e p l a i n t i f f and defendant.
         H e r e t o f o r e w e have attempted t o s e t out t h e f a c t s g i v i n g
r i s e t o t h i s case.       W s a y a t t e m p t e d , because t h e t r i a l was s o
                                 e
incomplete and t h e testimony of William Hanlon so i n c o n s i s t e n t ,
within i t s e l f , t h a t t o r e l a t e the f a c t s accurately i s not possible.
W have a l s o s e t o u t s e v e r a l e x h i b i t s showing t h e Hanlon D r i l l i n g
 e

Co, a s t h e owner of ehe equipment i n q u e s t i o n on t h e d a t e of t h e

sale.      Yet Melvyn, who had n o t h i n g t o do w i t h Hanlon D r i l l i n g Co,
who had never d e a l t w i t h Anderson, who had never been r e v e a l e d

by h i s f a t h e r , who d i d n o t appear a t t h e t r i a l , who had no docu-

mentary b a s i s f o r any c l a i m o t h e r t h a n t h e b i l l i n g of January 5 ,
1965, a p p e a r s w i t h an account s t a t e d , a c c o r d i n g t o t h e c o n c l u s i o n s
of law.       I J i l l i a m Hanlon's l e t t e r of March 6 , 1871, c l a i m s ownership
of t h e equipment i n William a t a l l times.                     The amount i-s d i f f e r e n t ,
$1750 a s a g a i n s t $1700 when HanLon D r i l l i n g Os b i l l e d Anderson i n

August 1963.
         I n h i s testimony William E-lanlon claimed t h a t h i s son Melvyn
owned t h e equipment i n August 1963 by v i r t u e of some k i n d of a

g i f t from William t o Melvyn, sometime p r i o r .                    William Iianlon d i d
n o t produce any documentary evidence of any t r a n s f e r s between
h i m s e l f and ?Ielvyn.       As h e e x p l a i n e d a t one p o i n t ,    If;':   -" " The son
                                                                                           r\




and I a r e f a t h e r and son and we d o n ' t have t o go i n t o a l o t of
                                                    II
paperwork t o p r o t e c t one a n o t h e r .          Subsequent t o t h e s a l e of t h e
equipment, h e claimed h i s son gave him, t h e f a t h e r , t h e r i g h t t o

c o l l e c t t h e amount.      T h i s o r a l testimony i s f l a t l y d i s p u t e d by

t h e documents, i n c l u d i n g t h e l e t t e r h e r e t o f o r e s e t f o r t h d a t e d

March 6 , 1971,
         A t one p o i n t i n t h e t e s t i m o n y , a f t e r t h e i n t r o d u c t i o n of t h e
two b i l l i n g s a s e x h i b i t s , William Hanlon had t h i s t o s a y :

         "Q.     Did you e v e r r e c e i v e any r e s p o n s e from L.P.
         Anderson i n r e g a r d t o t h e s e s t a t e m e n t s t h a t you
         s e n t t o him?
         "A.       I stopped h e r e i n Miles C i t y a t h i s Yard, and
         I w a i t e d while he was busy w i t h some of h i s employees,
         and a s soon a s h e was f r e e , I asked him i f I could g e t
         a check f o r t h i s equipment. He s a i d , ' L e t ' s go over
         t o t h e o f f i c e . I and a s I remember, h e p u t h i s band on
         m s h o u l d e r , o r on m arm, and we went over t o t h e
           y                           y
         o f f i c e , and he t o l d h i s bookkeeper t o make Hanlon out a
         check f o r t h a t account. The boolckeeper s a i d , 'we d o n ' t
         ---we c a n ' t do i t now. t So when I walked o u t , L.ge s a i d
         i t would probably - - - s a i d h e rvoul-d probably g i v e / a check
         i n a couple weeks. 1 3
         The r e l a t i o n s h i p of t h i s testimony t o t h e l e t t e r of Yarch 6 ,
1971, shows t h a t William Hanlon d e a l t a t a l l times a s t h e owner
of t h e e q u i p m n t .    Cl-early, from a l l of t h e c r e d i b l e t e s t i m o n y ,
s u b s t a n t i a t e d i n any way, William Iianlon was t h e r e a l p a r t y i n
interest.        This was c h a l l e n g e d by motion promptl-y and a t a l l t i m e s ,
N showing of compliance w i t h s e c t i o n 29-208, R.C.N.
 o                                                                               1947, was
a t t e m p t e d o r made.    The c o u r t ' s f i n d i n g of f a c t No. 2 i s n o t borne
o u t by t h e r e c o r d , and i t s c o n c l u s i o n of law No. 1 i s i n c o r r e c t .
Wiliiam ~ a n l o n ' stestimony was i n c o n s i s t e n t a t every s t a g e .           Even
i f h i s testimony i n r e g a r d s t o some s o r t of a g i f t by him t o h i s
son p r i o r t o t h e s a l e was b e l i e v e d , a t t h e time t h e s u i t was f i l e d
h e t e s t i f i e d t h a t h i s son had g i v e n him t h e account s o t h a t i n any
e v e n t h i s son 1-Ielvyn was n o t t h e r e a l p a r t y i n i n t e r e s t ,     M.R,Civ,
P , , Rule 1 7 ( a ) .
         The second i s s u e w i l l n o t be d i s c u s s e d , b u t i n p a s s i n g wc
do observe t h a t t h e testimony was c o n f l i c t i n g .           T h i s second i s s u e
i s n o t i m p o r t a n t t o t h e r e s o l u t i o n of t h e c a s e , because i f Melvyn
i s n o t t h e proper p a r t y i t m ~ k e sno d i f f e r e n c e .
         The t h i r d i s s u e a s t o an account s t a t e d w i l l b e d i s c u s s e d
w i t h i n t h e c o n t e x t of t h e e x h i b i t s and testimony p r e v i o u s l y s e t
forth.      While William Hanon t e s t i f i e d t h a t h e met w i t h L.P.Anderson,
Melvyn n e v e r d i d meet, correspond, o r i n any way e n t e r i n t o a new
agreement w i t h L.P, Anderson.               The o n l y c o n n e c t i o n t o Melvyn was
p l a i n t i f f ' s b i l l i n g of January 5 , 1965, h e r e t o f o r e s e t o u t .   This
i n v o i c e was on William Hanlon's l e t t e r h e a d , d i s p u t e d by SJilliam
~ a n l o n ' sown l e t t e r of l a t e r d a t e ; and does n o t amount t o t h e
s u b s t a n t i a l c r e d i b l e evidence r e q u i r e d by law.
         I n Iqelson v. 'I.lontana I r o n Mining Conpany, 140 Mont. 331,334,
371 P.2d 874, t h e law i n Montana h a s been e x p l a i n e d concerning t h e
n a t u r e of an account s t a t e d :
         11 1
           An account s t a t e d i s a new c o n t r a c t a r i s i n g o u t
         of an account e x i s t i n g betv~een t h e p a r t i e s - an a g r e e -
         ment t h a t t h e i t e m s of t h e account and t h e b a l a n c e
       s t r u c k a r e c o r r e c t , w i t h an agreement e x p r e s s o r
       imp]-ied f o r t h e payment o f such b a l a n c e . The
       c o n s i d e r a t i o n f o r t h e new c o n t r a c t i s t h e o r i g i n a l
       account (iiIartin v . !leiraze, 31 3Iont. G 8 , 77 P. 4 2 7 , )
       o r speaking w i t h g r e a t e r e x a c t n e s s , t h e c o n s i d e r a t i o n
       i s tlie s e t t l e m e n t of t h e o r i g i n a l accourrt (Johnson
       v . G a l l a t i n V a l l e y T2$illj-ng  Co., 38 PIont. 8 3 , 98 P.
       823) '
       "The l a t e s t c a s e j-nvolving an account s t a t e d was
       I-loimes v. P o t t s , 132 Iiont. r177, 4 3 7 , 319 P.2d 232,
       237, where t h i s c o u r t s a i d :
                rr   1~~
                            s t a t e an a c c o m t i s Po s u p p l a n t an o l d
       o l s l i g a t i o n w i t h a new. mx ~ l e must be ~ u t s u a la g r e e -
                                                 ~       re
       ment based on mutual rinderstanding, f o r t ~ i t h o u t
       1.ndcrstandi.ng t h e r e can h e no agreement.                   *    ik*  There
       can be no a c c o u n t i n g t o g e t h e r s o long a s e i t h c r p a r t y
                                            I"
       f a i l s t o unitertalce.              Consent i s n o t n u t u a l , u n l e s s
       t h e p a r t i e s a l l a g r e e upon t h e same t h i n g i n t h e same
       s e n s e . " ?..C.>1. 1 9 6 7 , S c c t i o n 13-316. "Thcre musj- be
       t h e meeting of two s e p a r a t e and independent x i n d s                      ik.''
       ?ordon Carnpfsell. P e trolettrn Co, v. Gordon Cai;lpbell-Kevj-n
       S y n d i c a t e , s u p r a , 7 5 :lent. a t page 269, 242 P. a ? page 541,
       "TO cstaFlLsh an account s t a t e d t h e r e must he a c o n t r a c t
       between t h e p a r t i e s , t h a t f-s, an e x p r e s s o r i ~ ~ p l i e d
       promise by thrr dcbr-or %sgt h e c r e d i t o r . f t 6 1 J i l l i s t o n ,
       C o n t r a c t s (Rev.Ed.) $ 1862, P. 5 2 2 7 , c i t i n g Iloug11 v .
       Roclcy Zbuntai-n F i r e I n s . Co., 70 :\Ion:,                2 4 4 , 224 P. 358.
                11 I r l
                      A account s t a t e d presupposes an a b s o l u t e
                       n
       ackcnowledgment o r admission of a c e r t a i n sum due, o r
       an adjustment of accounts between ~ h c a r t i e s , t h e    p
       s t r i k i n g o f a b a l a n c e , and an a s s e n t , e x p r e s s o r i n -
       p l i e d , t o t h e c o r r e c t n e s s of t h e b a l a n c e . I f tlze
       acknowledgment o r admission i s qual-if1ed, and n o t
       ahsolute                  *
                          2 9 t h c r e i s no account s t a t e d .
                            ;
                                                                            I1
                                                                               I Arn.Jur.,
       Accounts and Accounting, 5 23, P. 277.
                !I   I   7   '       ;k
                                 ;
                                 I
                                 ;
                                  A p a r t i a l s e t t l e m e n t of t h e a c c o u n t s
                                          -1-
                                           d\


       w i t h o u t a r r i v i n g a t any h a l a n c e i s n o t s u f f i c i e n t t o
                                                         -
       c o n s t i t u t e an account s t a t e d . I 1 L C . J . S . Account S t a t e d ,
       $ 9 25 and 26, pp. 704,705.'
       17It i s apparent t h a t the s i n g l e indispensable i n g ~ e d i e n t
       i n an account s t a t e d i s an e x a c t , c e r t a i n and d e f r n i t e
       b a l a n c e a r r i v e d a t by t h e d e b t o r and c r e d i t o r . T h i s can
       b e s t be i l l u s t r a t e d by t h e c a s e where t h e r z i s an 1 e x p r e s s
       agreement' between t h e d e b t o r and c r e d i t o r . I n t h a t c a s e
       t h e law contenp1at:es t h a t t h e r e may be h a g g l i n g back and
       f o r t h , b u t t h a t e v e n t u a l l y a b a l a n c e may be s t r u c k which
       i s a g r e e a b l e t o b o t h p a r t i e s . iAk.cnt h e b a l a n c e i s agreed
       upon t h e r e i s a new c o n t r a c t i n t o which a l l p r i o r n e g o t i a -
       t i o n s a r e merged. I f a b a l a n c e could n o t be agreed upon
       t h e r e would n o t be an account s t a t e d , and any c a u s e o f
       a c t i o n would have t o be brought on t h e o r i g i n a l a c c o u n t s . i1
       The f a c t s h e r e simply do n o t Lend themselves 20 t h e r u l e s

of law whTch have been e s t a b l i s h e d concerning an account s t a t e d .

The i n i t i a l d e a l i n g was between William Hanlon and L. P , Anderson.
Kadon's f i r s t b i l l i n g d a t e d August 2 5 , 1963, i n d i c a t e s t h a t t h e

account i s w i t h IIanlon D r i l l i n g Co., which i s s o l e l y owned by

William Hanlon.          The second b i l l i n g d a t e d January 5 , 1965, one and
one-half y e a r s l a t e r , i n d i c a t e s t o some e x t e n t t h a t t h e account i s

w i t h Melvyn L. Hanlon.          F i n a l l y , William ~ a n l o n ' sl e t t e r of Izlarch

6 , 1971, i n d i c a t e s t h e account i s s o l e l y w i t h 'CJillLam Hanlon and
i t s t a t e s the amount due a s b e i n g $1,750, n o t t h e amount s t a t e d

i n t h e complaint of $1,700.

        There b e i n g no s u b s t a n t i a l c r e d t b l e evidence a p p e a r i n g ,
t h e f i n d i n g s and c o n c l u s i o n s t h a t an account s t a t e d was reached

i s i n error.
        Both b r i e f s argue a s t o t h e e q u i t i e s involved.            W are not
                                                                                   e
impressed.       W have examined t h e r e c o r d and f i n d t h e f i n d i n g s
                  e

of f a c t and c o n c l u s i o n s of law a r e n o t supported by t h e r e c o r d ,
and o r d e r t h e cause remanded t o t h e d i s t r i c t c o u r t f o r an o r d e r

d i s m i s s i n g t h e complaint.

        It i s so ordered.




...................................
    Associate J u s t i c e s .
M r . J u s t i c e Haswell and M r . J u s t i c e Daly d i s s e n t i n g :


      The function of t h i s Court i n reviewing f i n d i n g s of f a c t
i n an a c t i o n t r i e d by t h e d i s t r i c t c o u r t without a j u r y i s con-
f i n e d t o determining whether t h e r e i s s u b s t a n t i a l c r e d i b l e e v i -
dence supporting such f i n d i n g s of f a c t .            Section 93-216, R.C.M.
1947; S t a t e Highway Commission v. The West Great F a l l s Flood
Control and Drainage D i s t r i c t , 155 Mont. 157, 468 P.2d 753 and
cases c i t e d t h e r e i n ; Timmerman v. Gabriel, 155 Mont. 294, 470 P.
2d 528; Hornung v. E s t a t e of Lagerquist, 155 Mont. 412, 473 P.2d
541. Although         t h e majority opinion g i v e s l i p s e r v i c e t o t h i s
p r i n c i p l e , i n our opinion i t s conclusion t h a t t h e r e i s no sub-
s t a n t i a l c r e d i b l e evidence supporting t h e f i n d i n g s (1) t h a t t h e
account was owed t o t h e p l a i n t i f f Melvyn Hanlon, and (2) t h a t
t h e r e was an account s t a t e d , i s a t variance with t h e record a t
the t r i a l .
      I n our view, t h e following s u b s t a n t i a l c r e d i b l e evidence
supports t h e d i s t r i c t c o u r t ' s f i n d i n g t h a t t h e account was owed
t o p l a i n t i f f Melvyn Hanlon, t h e r e a l p a r t y i n i n t e r e s t :   (1)
William ~ a n l o n ' stestimony t h a t p l a i n t i f f Melvyn Hanlon owned
t h e property a t t h e time of s a l e , (2) p l a i n t i f f ' s e x h i b i t No. 2
showing an itemized b i l l i n g t o defendant of t h e property s o l d
showing a t o t a l s m of $1700 owed t o p l a i n t i f f Melvyn Hanlon, a l l
                     u
without o b j e c t i o n o r d i s p u t e by defendant, (3) William ~ a n l o n ' s
testimony i n d i c a t i n g t h a t he was a c t i n g on behalf of p l a i n t i f f
i n attempting t o c o l l e c t t h e amount.
      I n our view, t h e foregoing evidence plus t h e evidence of
William Hanlon concerning defendant's i n t e n t i o n t o pay which
i s quoted i n t h e majority opinion e s t a b l i s h e s an account s t a t e d
a s found by t h e d i s t r i c t c o u r t .
    While it is true that the district court might have found
otherwise depending on which of the witnesses it believed and
which of the witnesses' testimony it determined to be more
reliable, the district court is the trier of the facts and this
Court is not, in our opinion,
    Where, as here, the testimony of witnesses is conflicting,
the credibility of the witnesses and the weight to be given
their testimony is a matter for the trial court's determination,
Eliason v. Eliason, 151 Mont. 409, 443 P.2d 884; Ballenger v.
Tillman, 133 Mont. 369, 324 P.2d 1045; Notti v, Clark, 133 Mont,
263, 322 P.2d 112, This Court on appeal must abide by the
trial court's determination of the credibility of the witnesses
and the weight to be given their testimony.   Eliason v, Eliason,
supra; Hammond v. Knievel, 141 Mont, 433, 378 P,2d 388; Havre
Irrigation Co. v, Majerus, 132 Mont. 410, 318 P.2d 1076.    Con-
versely, it.is not the function of this Court on appeal to make
an independent determination of the credibility of the witnesses
and the weight to be given their testimony; arrive at a contrary
conclusion to that of the district court; and thus conclude that
the trial court's findings lack substantiation, thereby reversing
the district court's judgment and dismissing the case. This
Court recently indicated the reasons underlying this principle
in a unanimous opinion refusing to interfere with the trial
court's determination of the credibility of the witnesses and
the weight to be given their testimony in a nonjury case, Eliason
v, Eliason, 151 Mont. 409, 416, 443 P,2d 884:
    11The trial court, having observed and considered the

    appearance of the witnesses upon the witness stand,
    their manner of testifying, their apparent candor or
    want of candor, in addition to the testimony itself,
    is in a better position than this Court to decide
    questions of credibility of witnesses and the weight
    to be given their testimony,''
    In our view, the majority here has made an independent
determination of the credibility of plaintiff's principal witness,
William Hanlon, and the weight to be given his testimony; has
concluded contrary to the district court that his credibility
is lacking and no weight should be given his testimony; has
set aside the findings of the district court accordingly; and
has reversed the judgment and dismissed the case, leaving the
defendant with $1700 worth of plaintiff's property which he has
had for nine years and for which he has not paid one cent.
    For these reasons, we dissent from the majority opinion
herein and would affirm the judgment of the district court.




                                  Associate Justices.   /